Filed 3/16/21 P. v. Borihanh CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Colusa)
                                                            ----




 THE PEOPLE,                                                                                   C083602

                    Plaintiff and Respondent,                                      (Super. Ct. No. CR57142)

           v.

 PHOUVONG VONG BORIHANH,

                    Defendant and Appellant.




         This case originally came to us pursuant to People v. Wende (1979) 25 Cal.3d 436.
Thereafter, defendant filed a supplemental brief contending that the trial court violated
his due process rights by imposing the court operations assessment, criminal conviction
assessment and restitution fine without a hearing as to his ability to pay and requesting
that those assessments and fine be stricken.
         We affirm.




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       Defendant Phouvong Vong Borihanh, was charged with felony conspiracy to
commit a crime and was released from custody on his own recognizance. The trial court
ordered him to appear on August 12, 2015. He failed to appear.
       An amended complaint charged defendant with felony failure to appear (Pen.
Code, § 1320, subd. (b)), and defendant pleaded no contest to that charge. The trial court
sentenced defendant to the midterm of two years. The trial court also awarded defendant
52 days of custody credit and ordered him to pay a $300 restitution fine, and imposed
mandatory fines, fees and penalty assessments.
                                      DISCUSSION
       Defendant principally relies on People v. Dueñas (2019) 30 Cal.App.5th 1157.
We join the courts concluding Dueñas was wrongly decided and hold that defendant was
not entitled to an ability to pay hearing. (People v. Cota (2020) 45 Cal.App.5th 786, 794-
795; People v. Kingston (2019) 41 Cal.App.5th 272, 279; People v. Hicks (2019) 40
Cal.App.5th 320, review granted November 26, 2019, S258946; People v. Aviles (2019)
39 Cal.App.5th 1055; People v. Caceres (2019) 39 Cal.App.5th 917, 923-929.) We
therefore reject the contention.
       Additionally, we note the trial court failed to impose and stay a mandatory $300
parole revocation restitution fine under Penal Code section 1202.45. We are able to
modify the judgment on appeal with respect to mandatory impositions (People v.
Talibdeen (2002) 27 Cal.4th 1151, 1157), so we shall order imposition of that mandatory
fine erroneously not imposed by the trial court.
                                     DISPOSITION
       The judgment is modified to include a $300 parole revocation restitution fine
pursuant to Penal Code section 1202.45, which shall be suspended unless defendant
violates parole. As modified, the judgment is affirmed. The clerk of the trial court is



                                             2
directed to prepare an amended abstract of judgment and forward a certified copy to the
Department of Corrections and Rehabilitation.



                                                   /s/
                                                MURRAY, J.



We concur:



    /s/
RAYE, P. J.



    /s/
RENNER, J.




                                            3